Citation Nr: 0809792	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral pes planus.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle fracture. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle fracture. 

4.  Entitlement to a disability rating in excess of 10 
percent for gastritis with hiatal hernia and gastroesophageal 
reflux disease (gastritis). 

5.  Entitlement to a disability rating in excess of 10 
percent for low back strain. 

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of fracture, left zygomatic process.  

7.  Entitlement to service connection for right knee 
disability. 

8.  Entitlement to service connection for bilateral ankle 
arthritis, secondary to residuals, fracture right and left 
ankles. 

9.  Entitlement to service connection for anxiety disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1964 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Waco, Texas, regional office (RO).  The veteran 
testified before the undersigned in October 2007.  A copy of 
the transcript was included in the record.  The veteran 
submitted additional medical evidence subsequent to the last 
supplemental statement of the case, along with a waiver of 
initial consideration by the RO.  

The issues of entitlement to a disability rating in excess of 
10 percent for low back stain, a disability rating in excess 
of 10 percent of residuals of a left ankle fracture, a 
disability rating in excess of 10 percent for residuals of a 
right ankle fracture, and entitlement to service connection 
for arthritis of both ankles and anxiety disability.  
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected pes planus results in 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity and characteristic callosities. Pronounced 
disability is not exhibited.

2.  The veteran's gastritis is not manifested by multiple 
small eroded or ulcerated areas.

3.  The veteran's residuals of fracture, left zygomatic 
process more nearly approximates malunion resulting in 
moderate displacement.

4.  A chronic right knee disability was not present in 
service and is not otherwise related to his period of active 
duty.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent rating for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, 4.73, Diagnostic Codes 5276 (2007).

2.  The criteria for a rating in excess of 10 percent for 
gastritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7307, 7346 (2007).

3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture, left zygomatic process are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (2007).

4.  A right knee disability was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated April 2002, September 2003, January 
2004, and July 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
service connection claim and increased rating claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the correspondence cited above, in the July 2003, May 
2005, February 2007 statements of the case and supplemental 
statements of the case.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment.  The veteran was also provided the 
applicable diagnostic codes under which he is rated.  Each 
diagnostic code contains criteria necessary for entitlement 
to a higher disability ratings that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disorders and to determine the nature of his right 
knee disorder.  The duties to notify and assist have been 
met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service- connected disorder requires 
a review of the veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In the case of the bilateral pes planus issue, however, 
because the appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Bilateral Pes Planus

Service connection for pes planus was granted in a November 
2006 rating decision with a 10 percent rating assigned.  In a 
February 2007 decision, the RO increased the rating to 30 
percent under Diagnostic Code 5276, effective from the 
original date of claim (May 2006).  

Under Diagnostic Code 5276, a 30 percent rating is warranted 
for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

Based on a review of the evidence, an initial rating in 
excess of 30 percent is not warranted.  VA examination in 
July 2006 noted that the veteran wore shoe inserts with 
moderate relief.  Evaluation of the right foot revealed 
fallen arches with tenderness along the medial forefoot 
without heat, redness or swelling.  He had no callus 
formation.  Evaluation of the left foot showed callus at the 
left 2nd metatarsophalangeal pad with mild tenderness. He 
also exhibited tenderness along the instep with fallen 
arches.  There was normal range of motion of the ankles.  No 
additional limitations were noted due to repetition of 
movement during examination, or related pain, fatigue, 
incoordination, or lack of endurance.  The veteran showed 
normal posture on standing.  There was no evidence of 
hammertoes, high arch, claw foot, or other deformity.  There 
was four degrees of valgus that could be corrected.  The 
midfoot collapse into forefoot abductus was also correctable 
by manipulation.  X-ray findings showed pes planus deformity 
bilaterally and a small plantar spur of the left os calcis.  

VA examination in June 2007 noted subjective complaints of 
pain in feet with prolonged walking, standing and also at 
rest.  The veteran reported being able to stand for 15 to 20 
minutes without difficulty and was able to walk 1 to 2 
blocks.  He utilized no assistive devices but did have 
orthotics which do help.  This had no effect on his 
activities of daily living.  

Examination revealed full range of motion of the feet and 
ankles.  There was no change in motion upon repeat or 
resisted testing of the ankles and toes times five.  He was 
able to stand on his toes, heels, evert and invert, and squat 
without pain or difficulty.  

Private medical record in March 2007 noted complaints of 
severe and constant pain in feet.  Most of the pain is along 
the arch.  He also reported severe cramping in his forefoot 
and a sharp pain along the lateral aspect of his foot with 
ambulation as well.  He shuffles and walks very slowly and 
symptoms improve with rest. 

Examination was unremarkable except of history of present 
illness.  There was no erythema or edema noted about the foot 
or ankle.  Protective sensation was grossly intact to all 
areas.  Vibratory sensation was intact.  Patellar and 
Achilles reflexes were within normal limits.  Muscle strength 
was normal in all groups.  He had full peroneus longus 
strength.  There was complete collapse of the medial 
longitudinal arch with weighbearing.  There was calcaneo 
valgus on stance.  There was abduction of the forefoot with a 
medial talar bulge bilaterally.  He had a shuffling, 
apropulsive gait, which was certainly antalgic.  He had a 
nice medial longitudinal arch nonweighbearing and his foot 
was fully reducible.  His canceaus inverted nicely with heel-
rise.  The diagnosis was painful flexible flatfoot bilateral.  
The veteran was told to continue wearing his orthotics as 
often as possible in very supportive shoes.  

In short, there is no showing of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
or other manifestations of pronounced impairment.  The 
veteran testified that his custom made orthotics have not 
improved the problem with his feet  and are not the right 
inserts for his feet (T. 3); however, his statements are 
contradicted by the medical evidence.  The two VA examination 
reports summarized above indicated that the veteran reported 
improvement with the use of his inserts and his private 
medical provider specifically instructed the veteran to 
continue wearing the inserts as often as possible.  As such, 
a higher initial disability rating in excess of 30 percent 
under Diagnostic Code 5276 is not warranted.  38 C.F.R. 
§ 4.71(a) (2007). 

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes planus during the claims period.   
Bilateral claw foot (pes cavus) is not shown in the medical 
evidence and thus, Diagnostic Code 5278 is not for 
application.  38 C.F.R. § 4.71(a) (2007)

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for bilateral pes 
planus, the benefit-of- the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Gastritis

The record shows that the veteran was diagnosed with 
gastritis in service.  The RO granted service connection for 
gastritis and assigned a noncompensable rating in a July 1994 
rating decision.  The veteran filed a claim for increased 
rating in January 2002.  The RO increased the veteran's 
rating to 10 percent in a December 2002 rating decision.  The 
veteran appealed, claiming a higher rating was warranted.  In 
March 2006, the RO granted service connection for hiatal 
hernia and gastroesophageal reflux disease and combined these 
diseases with the gastritis into the current 10 percent 
rating under Diagnostic Code.  

Under diagnostic code 7307, a 10 percent rating is warranted 
for chronic gastritis, with small nodular lesions, and 
symptoms.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms warrants a 30 percent rating.  
Chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas warrants a 60 percent rating.  38 C.F.R. § 
4.114.

The veteran testified that he has difficulty swallowing and 
regurgitation.  (T. 16-17).   He takes Maalox to relieve a 
burning sensation.  (T. 17).  However, such symptoms are 
included in both the criteria for a 10 percent rating and 
those for a 30 percent rating.  The distinguishing factor 
between the 10 percent and 30 percent ratings is that a 30 
percent rating requires multiple small eroded or ulcerated 
areas, while a 10 percent rating requires only small nodular 
lesions. 

At no time during the appeal period has there been objective 
evidence of gastritis manifested by multiple small eroded or 
ulcerated areas.  VA examinations in September 2002 and 
August 2005 were negative for findings of small eroded or 
ulcerated areas.  A March 2003 CT abdomen and pelvis revealed 
miniscule nodule at the right lung base, too small to 
definitively characterize.  A December 2003 ultrasound was 
normal.  EGD with biopsy performed in December 2003 and 
December 2005 noted hiatal hernia, and a small patch 
occluding the mucosa extending into the lower esophagus form 
EG junction.  There was normal pale squamous mucoss between 
this and the gastric mucosa.  Otherwise, fairly normal 
stomach and duodenum.  An August 2005 upper GI ultrasound 
noted a small hiatal hernia and a faint calcification in the 
right upper quadrant.  The diagnosis was minor abnormality.  
Absent findings of multiple small eroded or ulcerated areas, 
there is no basis for the assignment of a schedular rating 
higher than 10 percent for gastritis under Diagnostic Code 
7307.  38 C.F.R. § 4.114 (2007). 

As the veteran is also service-connected for hiatal hernia, 
the Board will now consider the pertinent rating criteria for 
hiatal hernia.  Hiatal hernia is rated under Diagnostic Code 
7346.  Under Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent rating of less severity.  A 30 percent 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

While the veteran has been shown to have epigastric distress 
with reflux and regurgitation, there is no indication of 
substernal or arm or shoulder pain in the private medical 
evidence submitted, or on VA examinations in September 2002, 
December 2003, August 2005, February 2006, or June 2007.  
Accordingly, a rating in excess of the current 10 percent 
rating is not warranted under Diagnostic Code 7346.  38 
C.F.R. § 4.114 (2007).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for gastritis, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Residuals of Fracture, Left Zygomatic Process

The record shows that a fracture of the left zygomatic 
process was the result of a motor vehicle accident in 
service.  Surgery was performed in service to correct the 
fracture.  In a July 1994 rating decision, the RO granted 
service connection and assigned a noncompensable rating.  In 
July 2004, the RO increased the rating to 10 percent under 
Diagnostic Code 9904.  The veteran appealed, claiming a 
higher rating was warranted.   

Under Diagnostic Code 9904, a 10 percent rating is warranted 
for moderate displacement; and a 20 percent rating is 
warranted for severe displacement.  A note indicates that 
rating is dependant upon the degree of motion and relative 
loss of masticatory function. 

VA examination in May 2004 revealed no popping or clicking 
noted, but there was pain elicited in the left 
temporomandibular joint when it is in motion.  The left 
temporamandibular joint (TMJ) fossa had a triangular shape, 
rather than the usual hemispherical shape, which the examiner 
stated may be the result of the trauma in service.  There was 
a slight reduction of the maximum inter-incisal opening.  
There was deviation to the left side in protrusion excursion.  
There was no bone loss of mandible, maxilla, or hard palate. 

VA clinical record in March 2007 noted pain within most 
muscle groups associated with the TMJ.  The veteran presented 
with myofascial pain syndrome.  His range of motion of the 
jaw was within normal limits; however, he experience pain 
when resistance was applied.  VA examination in June 2007 
noted that mouth and throat examination was normal. 
 
As the evidence does not show that the veteran has severe 
displacement of the mandible with significant loss of motion 
or mascticatory function, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 9904.  38 U.S.C.A. 
§ 4.150 (2007).

Additionally, a rating in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.150, Diagnostic Codes 9901, 
9902, 9903, or 9905, as there is no evidence showing complete 
loss of mandible between the angles, loss of approximately 
one half of the mandible, nonunion of the mandible, or 
limitation of motion of temporomandibular articulation.

The Board is aware of the veteran's complaints of popping, 
pain with chewing.  (T. 18).  There is however, no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for residuals of 
fracture, left zygomatic process, the benefit-of- the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection

The veteran is claiming service connection for right knee 
disability.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection will also be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Right Knee Disability

The veteran testified that he injured his right knee falling 
off a barge during a storm in Subic Bay Naval Station while 
in service.  (T. 22). 

Upon review, service medical records do not show any 
complaints or treatment for right knee problems.  Retirement 
examination indicated that the lower extremities were normal 
on clinical evaluation.  In his Report of Medical History, 
the veteran indicated that he did not have or had a "trick" 
or locked knee.  He also did not otherwise report any knee 
problems at the time of the retirement examination.  It also 
does not appear from the service medical records that the 
veteran injured his right knee in service.  

There is also no evidence of right knee arthritis within one 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2007).  There are no treatment records involving the 
knees or legs until the 2003.  Current medical evidence shows 
treatment for right knee problems. A January 2003 VA medical 
record noted right knee problems.  VA examination report in 
June 2007 noted complaints of knee pain and limitation of 
motion due to pain.  However, no physician has related the 
veteran's right knee disability to service.

The Board has considered the statements of the veteran to the 
effect that he has a right knee disability that began during 
active service.  The veteran is competent to testified that 
he has had knee pain since service; however, a chronic right 
knee disability is not shown to be present in service and is 
not otherwise related to his period of active duty.  
Moreover, the veteran's lay testimony alone, even if were not 
contradicted by the other evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a right knee 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current findings of right knee 
problems, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of right knee disability in service, the 
negative examination performed at separation from service, 
and the first suggestion of pertinent disability many years 
after active duty, relating right knee disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of- the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for 
bilateral pes planus is denied  

A disability rating in excess of 10 percent for gastritis 
with hiatal hernia and gastroesophageal reflux disease 
(gastritis) is denied. 

A disability rating in excess of 10 percent for residuals of 
fracture, left zygomatic process is denied.  
Service connection for right knee disability is denied. 


REMAND

A remand is required for entitlement to a disability rating 
in excess of 10 percent for low back stain, a disability 
rating in excess of 10 percent of residuals of a left ankle 
fracture, a disability rating in excess of 10 percent for 
residuals of a right ankle fracture, and entitlement to 
service connection for arthritis of both ankles and anxiety 
disability.  

For the low back strain claim, service medical records reveal 
treatment for a lower back injury in 1984.  Subsequent 
treatment was received.  A diagnosis of chronic lumbosacral 
strain is given.  Service connection is granted for low back 
strain in a July 1994 rating decision and the RO assigned a 
10 percent rating.  The veteran is currently appealing a 
December 2002 rating decision, denying a disability rating in 
excess of 10 percent for low back strain.

Records from the U.S. Department of Labor reveal that the 
veteran injured his lower back at the Post Office on 
September 26, 2001.  An October 2001 treatment record noted 
that the veteran developed low back pain when flexing forward 
while squeezing out a mop.  He began having tingling in his 
thighs; however, he was not sure whether he has had any 
symptoms past the knee.  The diagnosis was back strain with 
probably referred pain; possible radiculitis.  A November 
2006 VA neurological report indicated lumbar spondylosis with 
mild to moderate disc disease at L5-S1.  The veteran utilizes 
a tens unit and takes medication for pain.  An MRI revealed a 
herniated disc and spur formation.

In light of the post-service accident, the Board notes that 
there is no etiological opinion in the record as to what, if 
any, relationship exists between the veteran's service-
connected low back strain and his current disc disease.  
38 C.F.R. § 3.310 (2007).  This evidence is necessary before 
adjudication on the merits.  38 C.F.R. § 3.159 (2007).

For the service connection claim for arthritis of the ankles, 
the veteran contends that he has arthritis of the ankles that 
is related to his service-connected residuals of right and 
left ankle fractures.  VA examination report in May 2004 
specifically stated that there is no relationship between 
arthritis of the ankles and his service-connected bilateral 
ankle disability because the veteran does not have arthritis 
of the ankles.  However, a recent MRI report dated in October 
2007 revealed arthritis of the ankles.  An examination is 
therefore necessary to determine the relationship, if any, 
between arthritis of the ankles and the service-connected 
residuals of fractured ankles.  

The matter of service connection for the arthritis of the 
ankles raises questions as to the parameters of the veteran's 
service-connected residuals of fractures, left and right 
ankles.  The matters of service connection is inextricably 
intertwined with the issue of increased disability ratings 
for both ankles.  Therefore, the Board will not review the 
veteran's claims for entitlement to a disability rating in 
excess of 10 percent for residuals of fracture, left ankle, 
and a disability rating in excess of 10 percent for residuals 
of fracture, right ankle, until the RO develops and 
adjudicates the outstanding service connection claim for 
arthritis of the ankles.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered); Holland v. 
Brown, 6 Vet. App. 443, 445-46 (1994).

For the anxiety claim, service medical records show that the 
veteran complained of nervousness in service in 1975.  He 
also testified that he has had psychiatric problems since 
service.  There were no findings of an acquired psychiatric 
disability in service and the separation examination revealed 
a normal psychiatric system.  

Subsequent to service, the evidence shows that the veteran 
has been diagnosed as having psychiatric disabilities.  VA 
treatment records in 2003 note complaints of panic attacks 
and a September 2003 record indicated a diagnosis of 
anxiety/depression. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Under the circumstances, the Board finds that the veteran 
should be scheduled for a VA examination addressing the 
etiology and/or onset of any psychiatric disability found to 
be present.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for increased ratings, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2. Arrange for the veteran to undergo 
appropriate VA examination(s) to determine 
the nature, extent, onset and etiology of 
the veteran's current low back disability, 
arthritis of both ankles, and any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated studies should 
be performed and all findings should be 
reported in detail.  

For the low back disability, the examiner 
should determine the nature of the 
veteran's current low back disability.  
The examiner is then asked to opine as to 
what current  symptomatology is attributed 
to service and what  current 
symtpomatology is attributed to the post-
service injury.  The examiner is requested 
to review the VA examination reports prior 
to the post-service injury in September 
2001, the records from the Department of 
Labor pertaining to the injury in 
September 2001, and subsequent treatment 
records from the low back.  The rationale 
for any opinion expressed should be 
provided.

For the arthritis of the ankles, the 
examiner should determine the nature of 
the veteran's current bilaterally ankle 
disability.  The examiner is then asked to 
opine as to whether it is at least as 
likely as not that the arthritis of the 
ankles is related to his service-connected 
residuals of fracture, left and right 
ankles.   The rationale for any opinion 
expressed should be provided.

For the anxiety claim, the examiner should 
determine the nature of the veteran's 
current psychiatric disability, if any.  
The examiner is then asked to opine as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present had its onset in or is related 
to service.  The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  After any other necessary development 
is completed, the claims for entitlement 
to a disability rating in excess of 10 
percent for low back strain, a disability 
rating in excess of 10 percent for 
residuals of fracture, left ankle, a 
disability rating in excess of 10 percent 
for residuals of fracture, right ankle, 
and service connection for arthritis of 
both ankles and anxiety should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the AMC should 
issue a supplemental statement of the case 
and provide the veteran and his 
representative an opportunity to respond. 

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


